EXHIBIT 10.1
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE
OFFERED OR SOLD UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD
THERETO, OR AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER OR
SALE.
 


NANOSENSORS, INC.
SENIOR PROMISSORY NOTE
 
New York, New York
$200,000.00

Issue Date as of: May 9, 2008
 
FOR VALUE RECEIVED, NANOSENSORS, INC., a Nevada corporation (the “Company”),
hereby unconditionally promises to pay to the order of THE GAMING NETWORK, A.G.,
a Panamanian corporation having its offices c/o Shirley y Asociados, Edificio
ADR, Piso 13, Avenida Samuel Lewis, Obarrio, Panama City, Republic of Panama, or
its permitted successors or assigns (the “Holder”), the principal sum
(“Principal”) of Two Hundred Thousand Dollars ($200,000.00) in the lawful money
of the United States of America available in immediately available funds, on the
date and in the amount set forth in this Senior Promissory Note (this “Note”),
provided, however, that the aggregate unpaid Principal balance (the “Principal
Balance”) of this Note shall in all events be due and payable, on September 30,
2008, or, if earlier, upon the occurrence of an Event of Default (the “Maturity
Date”).
 
The Company also promises to pay interest (computed on the basis of a 365-day
year for actual days elapsed) at said office in like money on the unpaid
Principal amount of this Note from time to time outstanding at a rate of five
percent (5%) per annum simple interest (“Interest”). Interest on this Note shall
be payable on the Maturity Date, except as provided in Section 4(c).
 
The Company further agrees that upon and following an Event of Default (as
defined herein) and/or after any stated or any accelerated maturity of the
indebtedness evidenced hereby, the aggregate Principal Balance of this Note
shall bear Interest (computed daily) at a rate equal to five percent (5%) per
annum in excess of the rate then applicable to this Note, payable on demand
(“Default Interest Rate”). In no event shall Interest payable hereunder be in
excess of the maximum rate of interest permitted under applicable law. If any
payment to be so made hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and to the extent permitted by applicable law, interest thereon shall be
payable at the then applicable rate during such extension.
 
All payments hereunder shall be made to the Holder unconditionally in full
without set-off, counterclaim or, to the extent permitted by applicable law,
other defense, and free and clear of, and without reduction for or on account
of, any present and future taxes or withholdings, and all liabilities with
respect thereto.
 
All payments shall be made by wire transfer to an account or accounts designated
by Holder which shall provide federal wire transfer instructions to the Company.
 

--------------------------------------------------------------------------------


The following additional terms shall apply to this Note:
 
1. DEFINITIONS.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks are authorized by law to
close in New York, New York.
 
“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.
 
“Letter of Intent” means Letter of Intent, dated May 9, 2008, between the
Company and The Gaming Network, A.G., a Panama corporation.
 
“Liquidation Event” means the (i) institution of any insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith, relative to the Company, or to its
creditors, as such, or to its assets; or (ii) the liquidation, dissolution or
other winding up of the Company, whether voluntary (including without limitation
by a vote or action of the Board of Directors of the Company) or involuntary and
whether or not involving insolvency or bankruptcy proceedings; (iii) any
assignment for the benefit of creditors or any marshalling of the material
assets or material liabilities of the Company; (iv) the admission, in writing,
by the Company of its inability to pay its debts as such debts become due or the
failure of the Company generally to pay its debts as they come due; or (v) the
Company fails to pay the Principal or Interest or any other amounts payable
under this Promissory Note when the same becomes due and payable.
 
“Merger Agreement” means the Merger Agreement contemplated by and as defined in
the Letter of Intent.
 
“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.
 
All definitions contained in this Promissory Note are equally applicable to the
singular and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of similar import referring to this Promissory Note refer
to this Promissory Note as a whole and not to any particular provision of this
Promissory Note.
 
2. INTEREST.  
 
(a) The Holder shall be entitled to receive Interest in cash at the annual rate
of 5.0% simple interest per annum payable on the Maturity Date.
 



--------------------------------------------------------------------------------


 
(b) All payments made by the Company on this Promissory Note shall be applied
first to the payment of accrued and unpaid Interest on this Promissory Note and
then to the reduction of the unpaid Principal amount of this Promissory Note.
Payments of Principal and Interest shall be deemed made on the date such payment
is received in an account or accounts designated by the Holder.
 
   (c) In the event that the date for the payment of any amount payable under
this Promissory Note falls due on a Saturday, Sunday or public holiday under the
laws of the State of New York, the time for payment of such amount shall be
extended to the next succeeding Business Day and Interest shall continue to
accrue on any Principal amount so effected until the payment thereof on such
extended due date.
 
3. PREPAYMENT.
 
The Company may prepay the Principal Balance of this Promissory Note, in whole
or in part, at any time, without discount or penalty, provided that each such
prepayment shall be accompanied by Interest accrued or the amount prepaid to and
including the date of prepayment.
 
4.  EVENTS OF DEFAULT.
 
(a) Events of Default. Each of the following events shall be deemed an “Event of
Default”:
 
(i)  The failure of Company to pay Principal, Interest or any other amount
payable hereunder within five (5) days after such amount becomes due hereunder;
 
(ii)  The public announcement of the occurrence of a Liquidation Event;
 
(iii)  The termination of the Letter of Intent without the Merger Agreement
having been executed, or when executed, the Merger Agreement in each case for
any reason; or
 
(iv)  The failure of the closing under the Merger Agreement to occur by
September 30, 2008.
 
(b) If any Event of Default shall occur, the Holder may, by notice to the
Company, declare the entire unpaid Principal Balance and unpaid accrued Interest
in respect thereof of this Promissory Note, and all other amounts payable
hereunder, to be forthwith due and payable, whereupon all unpaid Principal
Balance and unpaid accrued Interest under this Promissory Note and all such
other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company, provided that if a Liquidation Event
shall occur, this Promissory Note shall automatically become immediately due and
payable without presentment, demand, protest or further notice of any kind, all
of which are expressly waived by the Company.
 
(c) Upon the occurrence and during the continuation of an Event of Default,
interest shall accrue on the outstanding Principal Balance of this Promissory
Note at the Default Interest Rate until such amount is paid in full. Any
Interest that accrues at the Default Interest Rate shall be due and payable on
the last day of each calendar month (through and including the date of payment).
 

--------------------------------------------------------------------------------


(d) The remedies of the Holder in this Promissory Note or at law or in equity,
shall be cumulative and concurrent, and may be pursued singly, successively or
together in the Holder’s discretion. The Company agrees to pay all reasonable
costs of collection with respect to amounts owing under this Promissory Note,
including, without limitation, reasonable attorneys’ fees and disbursements of
the Holder.
 
5. SENIORITY.
 
This Promissory Note shall be senior in priority to the general obligations of
the Company.
 
6. MISCELLANEOUS.
 
(a) Failure to Exercise Rights not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof.
All rights and remedies of the Holder hereunder are cumulative and not exclusive
of any rights or remedies otherwise available.
 
(b) Notices. Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Promissory Note shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after delivery to an
overnight courier and (iii) on the Business Day actually received if sent by a
reputable courier service, with fees prepaid, addressed as follows:
 
If to the Holder:
With a copy to:
   
The Gaming Network, A.G.
 
c/o Shirley y Asociados
 
Edificio ADR, Piso 13
 
Avenida Samuel Lewis, Obarrio
 
Panama City, Republic of Panama
 
T: +507.269.2255
T:
F: +507.269.1552
F:
   
If to the Company:
With a copy to:
   
NanoSensors, Inc.
Barry J. Miller, Esq.
Attn: Josh Moser
 
1475 Veterans Blvd.
 
Redwood City, CA 94063
 
P: 408.306.5956
 
F: 650.618.1483
F: 248.479.5395

 
Either party may from time to time designate by notice delivered in accordance
with this Section 6(b), specify a different address for notices, demands and
requests hereunder.
 

--------------------------------------------------------------------------------


(c)  Amendments. No amendment, modification or other change to, or waiver of any
provision of, this Promissory Note may be made unless such amendment,
modification or change is set forth in writing and is signed by the Company and
the Holder.
 
(d)  Transfer of Promissory Note. The Holder may sell, transfer or otherwise
dispose of all or any part of this Promissory Note (including without limitation
pursuant to a pledge) to any person or entity as long as such sale, transfer or
disposition is the subject of an effective registration statement under the
Securities Act of 1933, as amended, and applicable state securities laws, or is
exempt from registration thereunder. From and after the date of any such sale,
transfer or disposition, the transferee hereof shall be deemed to be the holder
of a Promissory Note in the Principal amount acquired by such transferee, and
the Company shall, as promptly as practicable, issue and deliver to such
transferee a new note identical in all respects to this Promissory Note, in the
name of such transferee. The Company shall be entitled to treat the original
Holder as the holder of this entire Promissory Note unless and until it receives
written notice of the sale, transfer or disposition hereof.
 
(e)  Lost or Stolen Promissory Note. Upon receipt by the Company of evidence of
the loss, theft, destruction or mutilation of this Promissory Note, and (in the
case of loss, theft or destruction) of indemnity or security reasonably
satisfactory to the Company, and upon surrender and cancellation of the
Promissory Note, if mutilated, the Company shall execute and deliver to the
Holder a new Promissory Note identical in all respects to this Promissory Note.
 
(f)  Governing Law; Waiver of Jury Trial. This Promissory Note shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed entirely within the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction. The Company agrees that any suit for the
enforcement of this Promissory Note may be brought in the courts of New York
sitting in New York County or any Federal court sitting therein and consents to
the nonexclusive jurisdiction of such court and service of process in any such
suit being made upon the Company by mail at the address set forth in the first
paragraph of this Promissory Note. The Company hereby waives any objection that
it may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient forum. WAIVER OF JURY TRIAL. EACH
OF THE PARTIES WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR
CONTROVERSY WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF ANY
DEALINGS AMONG THEM OR ANY ONE OF THEM RELATING TO THE SUBJECT MATTER OF THIS
NOTE.
 
(g) Successors and Assigns. The terms and conditions of this Promissory Note
shall inure to the benefit of and be binding upon the respective successors
(whether by merger or otherwise) and permitted assigns of the Company and the
Holder. The Company may not assign its rights or obligations under this
Promissory Note except as specifically required or permitted pursuant to the
terms hereof.
 
(h) Usury. This Promissory Note is subject to the express condition that at no
time shall the Company be obligated or required to pay interest hereunder at a
rate which could subject the Holder to either civil or criminal liability as a
result of being in excess of the maximum interest rate which the Company is
permitted by applicable law to contract or agree to pay. If by the terms of this
Promissory Note, the Company is at any time required or obligated to pay
interest hereunder at a rate in excess of such maximum rate, the rate of
interest under this Promissory Note shall be deemed to be immediately reduced to
such maximum rate and the interest payable shall be computed at such maximum
rate and all prior interest payments in excess of such maximum rate shall be
applied and shall be deemed to have been payments in reduction of the principal
balance of this Promissory Note.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Promissory Note to be signed in
its name by its duly authorized officer on the date first above written.
 
 
NANOSENSORS, INC.
 
 
By: /s/ Robert Baron                                     
Name: Robert Baron
Title: Interim Chief Executive Officer
 



--------------------------------------------------------------------------------

